Citation Nr: 9930905	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-07 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinus disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for allergic skin 
disability, to include as due to an undiagnosed illness, or 
exposure to chemicals.

3.  Entitlement to an increased evaluation for a right 
(major) wrist disability, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased evaluation for a left wrist 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1994, including in the Southwest Asia theater of 
operations from January 2, 1991 to June 29, 1991, with actual 
days served of 179.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 1994 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO.  

The issues of entitlement to increased evaluation for 
disability of both wrists, each currently evaluated as 10 
percent disabling, are addressed in the Remand herein 
following the decision on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for sinus 
disability, to include as due to an undiagnosed illness, is 
not plausible.

2.  The veteran's claim for service connection for allergic 
skin disability, to include as due to as due to an 
undiagnosed illness, or exposure to chemicals, is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for sinus 
disability, to include as due to an undiagnosed illness, is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for allergic 
skin disability, to include as due to as due to an 
undiagnosed illness, or exposure to chemicals, is not well-
grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

In addition, title I of Public Law 103-446, "The Persian 
Gulf War Benefits Act," authorizes the Secretary of VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more within a presumptive period as determined by 
the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans. 38 C.F.R. § 3.317 (1999).  VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability: became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

In all claims for VA benefits, the claimant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).

A claimant must satisfy three elements for a claim for 
service connection to be well-grounded.  Initially, there 
must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

I.  Entitlement to service connection for sinus disability, 
to include as due to an undiagnosed illness.

The veteran's service medical records reveal he complained of 
sinus and chest congestion of three days' duration in January 
1988.  The assessment was upper respiratory infection.  On 
the veteran's November 1993 separation report of medical 
history, he indicated that he had no ear, nose or throat 
trouble; sinusitis; or hay fever.  He noted a chronic cough 
in August 1993, for which he was not treated.  

The veteran's post-service medical records include the report 
of an April 1994 VA nose and sinus examination, which 
resulted in a diagnosis of recurrent upper respiratory 
congestion, etiology undetermined.  An April 1994 VA 
radiographic examination of the veteran's paranasal sinuses 
resulted in an impression of negative sinuses.  The report of 
an April 1994 VA general medical examination resulted in an 
impression of upper respiratory congestion, recurrent.  


In correspondence received in January 1994, the veteran 
provided that he had suffered recurring sinus difficulties in 
January 1991, where he was treated at a first-aid station in 
Saudi Arabia.  He said that those records were lost.  He said 
that he also suffered from recurring sinus difficulties from 
April 1991 to November 1993 at Ehrling Bergquist Hospital, 
Offut Air Force Base, in Omaha, Nebraska.  

During a July 1996 RO personal hearing, the veteran and his 
wife testified that he was in Saudi Arabia from January to 
May 1991, and served several later temporary duty assignments 
there of 45 to 60 day lengths.  While there, he reportedly 
had sinus pressure and severe headaches.  He explained that a 
doctor provided everyone over-the counter medication such as 
Actifed.  He said that he did not get a prescription for 
medicine.  Since leaving the service, the veteran reported 
that he had congestion or a runny nose about 80 percent of 
the time, but had no headaches.  He was unsatisfied with his 
VA examinations and reported that he was not given a sinus 
radiographic examination in April 1994.  He said that he took 
no prescription medication for his sinuses, and received no 
private treatment.  

The veteran's wife provided that the veteran was physically 
fit prior to going to Saudi Arabia.  While there, he 
complained of headaches which at the time he had thought were 
due to temperature changes.  He now blows his nose 
constantly, snores and always chews aspirin.  

While the veteran has been diagnosed with recurrent upper 
respiratory congestion, there is no competent medical 
evidence of a current chronic sinus disability.  No chronic 
abnormality of the nose or sinuses was shown in service, 
including on examination for separation from service, nor on 
examination subsequent to service.  As such, the Board finds 
that the veteran's complaint of sinus congestion in service, 
and reported recurrent episodes subsequent to service, have 
been shown to be responsive to over-the-counter medication, 
and to have resolved with no residual disability.  As such, 
the reported recurrent episodes have not been shown by 
competent medical evidence to represent other than of an 
acute and transitory nature.  Service connection may not be 
established in the absence of demonstration of current 
chronic disability.  As such, the record provides no basis 
for a grant of service connection for a chronic sinus 
disability.

The Board is cognizant of the personal opinions set forth by 
the veteran and his wife that he has sinus problems as the 
result of military service in the Persian Gulf.  While the 
veteran is competent to describe his observations relative to 
his health, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis or etiology.  Id.

Regarding the regulations pertaining to service in the 
Persian Gulf, the Board notes that compensation under 38 
C.F.R. § 3.317 is not available in this case because of the 
absence of demonstration by competent evidence of objective 
indications of chronic disability.  Although the veteran has 
complained of recurrent episodes of nasal congestion for more 
than 6 months since service, the recurrent episodes, resolved 
with over-the-counter medication or no treatment, have not 
been shown to continually exist as manifestations of a 
chronic disorder with only episodes of improvement.

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that used by the RO.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In light of 
his failure to meet his obligation in the adjudication 
process by not submitting adequate evidence and because the 
outcome would be the same whether the claim was treated as 
not well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).



II.  Entitlement to service connection for allergic skin 
disability, to include as due to as due to an undiagnosed 
illness, or exposure to chemicals.

The veteran contends that he has allergic skin reactions on 
his hands, due to exposure to chemicals through-out his 
service during flight-line duties, and/or as due to exposure 
to chemicals while in Saudi Arabia.  The veteran has 
testified that he had allergic skin reactions to hydraulic 
fluids, oil and fuel while on active duty, after and during 
his service in Saudi Arabia.  Evidence of an incurrence or 
aggravation of a disease or injury in service may be shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  

The service medical records are negative for any complaint or 
finding of a skin disorder, except that tinea corpus 
involving the back was clinically noted on one occasion, in 
December 1981.  A probable sabaceous cyst behind the left ear 
was diagnosed in August 1990.  The veteran denied that he had 
or had had a skin disease in a report of medical history 
completed in November 1993 for retirement from service.  
However, in a medical history worksheet completed at that 
time, the veteran reported a history of athlete's foot since 
1990 which had been treated with foot powder.  

Significantly, a chronic skin disability has not been 
clinically demonstrated subsequent to service.  The report of 
an April 1994 VA general medical examination provides a 
diagnosis of adverse effects to petroleum exposure 
precipitating recurrent rash both hands.  However, objective 
clinical evaluation of the skin at that time revealed no 
evidence of a rash.  The hands were clear, except for dried 
skin between the digits of both hands.  At that the time, the 
veteran had reported as history that, for approximately 21 
years, he had had recurrent exposure to oils, fluids and 
fuels necessary to maintain a fixed wing aircraft.  He 
reported he had devoloped sensitivity to petroleum products, 
and would develop reddened, raised bumps over the dorsum of 
his hand, that spontaneously resolved with no treatment 
necessary.  

An August 1996 VA dermatological examination resulted in 
objective clinical findings that the veteran had no skin 
lesions or any type of scaling or contact dermatitis.  It was 
commented that, historically, it sounded as if he had 
developed dishydrotic eczema, that could be aggravated by 
exposure to heat, humidity, sweating or exposure to various 
chemicals.  

As noted above, service connection may not be established in 
the absence of demonstration by competent (medical) evidence 
of current chronic disability.  As such, the record provides 
no basis for a grant of service connection for a chronic skin 
disability.

With regard to the veteran's contentions, the Board notes 
that while the veteran is competent to describe his 
observations relative to his health, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Id.

Further, regarding the regulations pertaining to service in 
the Persian Gulf, the Board notes that compensation under 38 
C.F.R. § 3.317 is not available in this case because of the 
absence of demonstration by competent evidence of objective 
indications of a chronic skin disability.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).



ORDER

Evidence of a well-grounded claim for service connection for 
sinus disability, to include as due to an undiagnosed 
illness, not having been received, the appeal is denied.

Evidence of a well-grounded claim for service connection for 
an allergic skin disability, to include as due to as due to 
an undiagnosed illness, or exposure to chemicals, not having 
been received, the appeal is denied.


REMAND

The veteran maintains, in substance, that the currently 
assigned 10 percent evaluation assigned for each of his 
service-connected disability of the wrists does not 
adequately reflect the severity of the disabilities.  He 
contends that he has pain on use of his hands, and cannot use 
them for more than a few minutes at a time.  He asserts that 
this results in major difficulties with job performance.

Regarding this claim, the Board notes that when the veteran 
initiated his appeal of the issue, he was appealing the 
original assignment of disability evaluations following an 
award of service connection.  As such, this claim is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119(1999).

The Board notes that correspondence sent to the veteran in 
March 1997 informs him that he was granted a 10 percent 
evaluation for carpal tunnel syndrome of both wrists, 
effective March 1994.  The correspondence noted that he had 
properly submitted a substantive appeal with the issues of 
entitlement to service connection for a sinus condition and a 
skin disorder, but had only submitted a claim for an 
increased evaluation for bilateral wrist tendonitis on his 
substantive appeal.  He was informed that he should complete 
an enclosed VA Form 9 to file a substantive appeal for the 
bilateral wrist issues.  

However, on a VA Form 1-9 received from the veteran in July 
1995, the veteran provided that he wished to appeal the 
August 1994 rating decision, and specifically wished " to 
appeal the 0% service connection for tendonitis of the 
wrists."  Moreover, as the award of a 10 percent evaluation 
for disability of both wrists (evaluated either as carpal 
tunnel syndrome or tendonitis) was not a complete grant of 
benefits sought, the veteran's appeal continued.  
Accordingly, the Board finds that the Board does have 
jurisdiction over the issue of entitlement to an increased 
evaluation for tendonitis.  

An April 1996 VA orthopedic examination resulted in an 
impression of bilateral carpal tunnel syndrome.  The examiner 
further expressed an opinion that the veteran undergo an EMG 
and a nerve conduction velocity study.  Such additional 
testing has not been conducted.  

Moreover, the Board also notes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate examiner, 
to determine the current nature and 
severity of the veteran's service-
connected carpal tunnel syndrome of both 
wrists.  All indicated tests should be 
conducted, including an EMG and a nerve 
conduction velocity study, and all 
findings should be set forth in detail.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested studies.  A complete rationale 
for all opinions expressed must be 
provided.

2.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
increased evaluation for his service-
connected disability of both wrists, each 
currently evaluated as 10 percent 
disabling, addressing the holding in 
Deluca, and considering whether referral 
for an extra-schedular evaluation is 
warranted.  

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  However, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals






